Merrell, J.,
concurring. I concur in the judgment on the sole ground that the opposite conclusion would obligate the Secretary of State personally for the neglect or dishonesty of the cashier, with no power on the part of the appointing officer to sat*211isfy himself of the integrity and reliability of the appointee, or in otherwise to protect himself.
The legislature by failing to require of the appointee an adequate bond, or any bond, has made the position of cashier, under existing laws, one for appointment, to which it is not practicable to determine by competitive examination the merit and fitness-of the applicant.